NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         AUG 13 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTINE J. MEYERS,                            No.    17-35698

                Plaintiff-Appellant,            No. C16-5731-MAT

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                            Submitted August 9, 2018**

Before: TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Christine Meyers appeals the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. §


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016),

and we affirm.

      The ALJ provided several specific, clear, and convincing reasons for

discounting Meyers’s testimony concerning the severity of her symptoms and

limitations. See Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). The ALJ

properly cited the lack of supporting objective medical evidence, inconsistencies

and exaggerations in Meyers’s statements, the fact that her symptoms improved

with medication, inconsistencies between her alleged limitations and daily

activities, and her inadequately explained minimal treatment. See Bray v. Comm’r

Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009); Warre v. Comm’r of Soc.

Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006); Tonapetyan v. Halter, 242 F.3d

1144, 1148 (9th Cir. 2001); Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).

Meyers advocates for an alternative interpretation of the evidence the ALJ cites but

does not show the ALJ’s interpretation is unreasonable. Therefore, we uphold the

ALJ’s decision. See Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Even if

the ALJ erred in citing particular examples in support of discounting Meyers’s

testimony, any error was harmless, as the ALJ provided other valid examples. See

Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).

      While Meyers challenges the ALJ’s reliance on her lack of treatment for her

alleged symptoms as grounds for according her testimony less weight, pointing to


                                         2
SSR 96-7p, 1996 WL 374186 (1996), and asserting the ALJ must inquire why she

did not obtain additional treatment, this argument mischaracterizes the language of

the ruling. SSR 96-7p states “the adjudicator must not draw any inferences about

an individual's symptoms and their functional effects from a failure to seek or

pursue regular medical treatment without first considering any explanations that

the individual may provide,” or other explanatory information in the record. The

ALJ considered evidence that Meyers lacked funds for some treatment but

concluded there was no evidence she sought additional treatment from low-cost

clinics, concluding this suggested she did not require more treatment.

      Although Meyers argues “it is a questionable practice to chastise one with a

mental impairment for the exercise of poor judgment in seeking rehabilitation,”

where, as here, the record does not indicate resistance to treatment stems from the

claimant’s mental health, it is “reasonable for the ALJ to conclude that the level or

frequency of treatment [was] inconsistent with the level of complaints.” Molina,

674 F.3d at 1114 (citation and internal quotation marks omitted).

      Meyers’s myriad challenges to the ALJ’s evaluation of the medical evidence

also lack merit. Meyers fails adequately to develop several of her arguments

“specifically and distinctly,” including those pertaining to the ALJ’s assessment of

evidence from Drs. Bailey, Stoilova, Zeris, Rubio, and Lampert, as well as

physical therapist Mr. Sobie and nurse Ms. Rice as required to invoke the Court’s


                                          3
review. Meyers repeatedly asserts in declaratory language that the ALJ “failed to

properly evaluate” or “improperly discredited” evidence from named sources. For

such assertions to be cognizable on appeal, they must be accompanied by

meaningful arguments other than that the disputed evidence is inconsistent with a

claimant’s testimony. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929-30 (9th Cir. 2003) (“We require contentions to be accompanied by reasons.”)

Although Meyers contends the ALJ erred by failing to acknowledge portions of the

medical evidence support her testimony, “[t]he key question is not whether there is

substantial evidence that could support a finding of disability, but whether there is

substantial evidence to support the Commissioner's actual finding that claimant is

not disabled.” Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997). As the

district court correctly noted, an ALJ need not discuss each piece of evidence in the

record. Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984). In fine,

substantial probative evidence supports the ALJ’s decision to deny Meyers’s

application.

      Regarding Meyers’s other challenges concerning the medical evidence, the

ALJ’s reasoning that the degree of anxiety Dr. Zeris found was not noted

elsewhere in the record constitutes a specific and legitimate reason for discounting

Dr. Zeris’s opinion. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

2008). The ALJ also properly discounted Dr. Woodrow’s opinion, as an ALJ does


                                          4
not err by not relying on a physician’s opinion when the physician has not

“assign[ed] any specific limitations on the claimant.” Turner v. Comm’r of Soc.

Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (citation omitted). Lastly, Meyers’s

assertions that the ALJ erred by affording great weight to Dr. Gaffield’s opinion

amount to advocating for an alternative interpretation of the evidence. The ALJ’s

interpretation of Dr. Gaffield’s opinion was rational and supported by convincing

reasoning. See Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir.

2008).

      AFFIRMED.




                                         5